Citation Nr: 0943822	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  92-22 886A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected degenerative disc disease of the cervical 
spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for bowel 
incontinence, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
erectile dysfunction, to include as secondary to service-
connected degenerative disc disease of the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent 
for myositis of the right shoulder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.A.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to 
April 1980.  He also served in the Army Reserves, to include 
verified active duty for training (ACDUTRA) from June 1986 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1992 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Chicago, Illinois, and St. Louis, Missouri.

In January 2008, the Board denied claims of service 
connection for upper extremity disability and for lower 
extremity disability, as well as entitlement to an initial 
rating in excess of 20 percent for degenerative disc disease 
of the cervical spine.  The remaining five issues on appeal 
were remanded for additional development.

In a statement that was received in October 2008, the Veteran 
indicated that he wished to reopen claims of service 
connection for arthritis of the knees and high blood 
pressure, to include as secondary to service-connected 
degenerative disc disease of the cervical spine.  
Additionally, the Veteran indicated that he wanted to claim 
service connection for arthritis of the shoulders, to include 
as secondary to service-connected degenerative disc disease 
of the cervical spine.  As these issues have not been 
developed for appellate review, they are referred to the 
agency of original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have degenerative disc disease of 
the lumbar spine that is attributable to his active military 
service; nor was it caused or made worse by service-connected 
degenerative disc disease of the cervical spine or myositis 
of the right shoulder.

2.  By a June 1999 rating decision, the RO denied claims of 
service connection for headaches, bowel incontinence (loss of 
bowel control), and erectile dysfunction (sexual problems).  
The Veteran did not appeal the decision.

3.  Evidence received since the RO's June 1999 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the headaches, bowel incontinence, or erectile 
dysfunction claim; nor does it raise a reasonable possibility 
of substantiating any of those claims.

4.  Prior to June 2, 2009, the Veteran's service-connected 
myositis of the right shoulder resulted in forward elevation 
to no worse than 120 degrees and abduction to no worse 150 
degrees, equating to limitation of motion above shoulder 
level.

5.  From June 2, 2009, the Veteran's service-connected 
myositis of the right shoulder has resulted in forward 
elevation to no worse than 115 degrees and abduction to no 
worse 90 degrees, equating to limitation of motion at 
shoulder level.


CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative disc disease of 
the lumbar spine that is the result of disease or injury 
incurred in or aggravated during active military service; 
degenerative disc disease of the lumbar spine is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1101, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009); 38 C.F.R. § 3.310 (2006).

2.  The June 1999 RO decision, which denied the Veteran's 
claims of service connection for headaches, bowel 
incontinence, and erectile dysfunction, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for headaches 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for bowel 
incontinence has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for erectile 
dysfunction has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

6.  Prior to June 2, 2009, the criteria for a rating in 
excess of 10 percent for service-connected myositis of the 
right shoulder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5021, 5201 (2009).

7.  Effective June 2, 2009, the criteria for a 20 percent 
rating for service-connected myositis of the right shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5021, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the claims were in remand 
status.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through January 2004, February 2008, and December 2008 notice 
letters, the Veteran was notified of the information and 
evidence needed to substantiate his claim of service 
connection for degenerative disc disease of the lumbar spine, 
including on a secondary basis.  Notice letters, dated in 
April 2004, May 2004, February 2008, and December 2008, 
informed the Veteran of the information and evidence 
necessary to substantiate his claims of service connection 
for headaches, bowel incontinence, and erectile dysfunction, 
including on a secondary basis.  Pursuant to the Board's 
January 2008 remand, the December 2008 letter told the 
Veteran that new and material evidence was needed to reopen 
the previously denied service connection claims concerning 
headaches, bowel incontinence, and erectile dysfunction.  New 
and material evidence was defined and the Veteran was told 
when and why the claims were previously denied in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  By way of the 
February 2008 and December 2008 notice letters, the Veteran 
was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the identified notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Although the complete notice was not provided 
until after the RO initially adjudicated the Veteran's 
claims, the claims were properly re-adjudicated in September 
2009, which followed the December 2008 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, a remand of these four issues for further 
notification of how to substantiate the claims is not 
necessary.

The Veteran's claim regarding myositis of the right shoulder 
was filed and initially adjudicated many years prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice 
was not possible, the United States Court of Appeals for 
Veterans Claims has held that the Veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, once a 
veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuance of 
rating decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2009); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is 
the case here, as the Veteran was granted service connection 
for myositis of the right shoulder and he has appealed the 
initial rating that was assigned.  Consequently, a remand for 
further VCAA notification for these issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, 
including records from his service in the Reserves.  
Treatment records have also been obtained from the VA Medical 
Centers (VAMCs) in Columbia and St. Louis, Missouri.  The 
Veteran submitted private treatment records from Crocker 
Chiropractic Center.  The record reflected that the Veteran 
was in receipt of disability benefits from the Social 
Security Administration (SSA).  Accordingly, records were 
obtained from SSA in April 2004.  Moreover, the Veteran was 
afforded hearings before the Board in September 2003 and 
April 2007, the transcripts of which are of record.  In 
October 2009, the Veteran indicated that he did not have any 
additional information or evidence to submit in support his 
claims.  

In addition, the Veteran was provided several VA examinations 
in connection with the service connection claim involving 
lumbar disc disease and the rating claim involving the right 
shoulder, the reports of which are of record.  The 
examinations include one conducted in June 2009 pursuant to 
the Board's January 2008 remand.  That examination report 
contains sufficient evidence regarding the origin of the 
Veteran's lumbar disc disease and the possible effects that 
his other service-connected disabilities have on the lumbar 
disc disease.  The report also contains sufficient evidence 
by which to evaluate the Veteran's right shoulder myositis in 
the context of the rating criteria.  Although VA examinations 
were not specifically provided for the Veteran's headaches, 
bowel incontinence, and erectile dysfunction claims, the duty 
to provide an examination does not apply to a claim to reopen 
a finally adjudicated claim without the submission or receipt 
of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
As discussed in detail in the analysis section, those three 
claims have not been reopened; thus, an examination is not 
required.  Accordingly, VA has properly assisted the Veteran 
in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Although the Veteran asserts that he has a low back 
disability as a result of his military service, he primarily 
contends that he developed a low back disability as a result 
of his service-connected degenerative disc disease of the 
cervical spine and myositis of the right shoulder.  Thus, he 
contends that service connection is warranted under 
alternative theories of entitlement.

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board 
notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2009)).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's 1995 ruling in 
Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that 
the revision amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the revision, which 
version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

A review of the Veteran's service treatment records reveals 
that the Veteran was treated for complaints of low back pain 
during his period of active military service.  Although the 
Veteran's April 1977 entrance examination was normal 
regarding the spine, he was seen during his first month of 
service in May 1977 with low back pain and tenderness in the 
area.  The Veteran claimed that his back would pop out and 
that his mother would put it back in.  The impression was a 
weak back and strain.  The Veteran was seen in the physical 
therapy clinic two days later where he had good range of 
motion, good strength, no muscle spasm, and a negative 
straight-leg raise test.  He was diagnosed with a mild low 
back strain.  The Veteran received treatment for low back 
pain on two more occasions in May 1977 and once in June 1977.  
In July 1977, he was treated for additional complaints of low 
back pain.  There was mild paraspinal muscle tenderness and 
the diagnosis was a mild lumbar strain.  The spine portion of 
the Veteran's March 1980 separation examination was normal.

A periodic examination report from November 1984 that was 
conducted during the Veteran's service in the Reserves showed 
a normal spine.  The Veteran suffered an injury to the head 
in March 1985 while working on a helicopter during ACDUTRA.  
At a June 1988 periodic examination, the Veteran reported a 
history of recurrent back pain as a result of an old injury.  
The spine portion of the examination was normal.  In August 
1989, while he was on ACDUTRA, the Veteran injured his 
shoulder and neck while performing pushups during physical 
training.  The Veteran's degenerative disc disease of the 
cervical spine and myositis of the right shoulder were 
attributed to this injury and he has been granted service 
connection for those two disabilities.  The records 
pertaining to the August 1989 injury do not reference the low 
back or lumbar spine.

Post-service records reflect that the Veteran has a lumbar 
spine disability in degenerative disc disease.  In view of 
the existence of a current disability of the lumbar spine, 
service connection could be warranted if the evidence shows 
that it is attributed to the Veteran's active military 
service, or an injury or disease during ACDUTRA, or was 
caused or made chronically worse by a service-connected 
disabilities, including degenerative disc disease of the 
cervical spine and myositis of the right shoulder.

Treatment records from the St. Louis VAMC show complaints of 
back pain as early as 1990 with complaints primarily 
referring to the neck and shoulders.  A June 1990 record 
noted that the Veteran fell down steps approximately five 
weeks earlier after an episode of leg weakness.  Notably, the 
Veteran is not service connected for any disability of the 
lower extremities.  A July 2006 statement from R.A. indicates 
that the Veteran fell in December 1989 and injured his low 
back, neck, and shoulder, although R.A. was not present 
during the incident.  In May 1992, the Veteran underwent VA 
examination in connection with his cervical spine and right 
shoulder disabilities.  X-rays of the lumbar spine were taken 
and they were otherwise unremarkable except for minimal 
spurring at L2-3.  A March 1999 VA examination indicated the 
Veteran has spondylosis in the upper lumbar region.  In 
September 1999, the Veteran underwent VA examination of the 
spine.  He reported experiencing low back pain on a daily 
basis.  The diagnosis at that time was mild degenerative 
joint disease of the lumbar spine at L2-3.

X-ray testing in June 2003 revealed degenerative changes at 
L2-3 and L5-S1.  An MRI showed degenerative disc disease at 
multiple levels of the lumbar spine.  In April 2004, VA 
obtained records from SSA.  The Veteran was initially found 
to be disabled by SSA in January 1991, effective as of 
August 1989.  The records from SSA contain medical records 
and periodic SSA examinations dated through July 2002.  SSA 
determined that the Veteran was disabled as a result of the 
combination of herniated nucleus pulpous at C6-C7, 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine, and obesity.  A May 2002 SSA examination 
reflected that the Veteran had no neurological dysfunction 
other than his complaints of chronic neck and low back pain.  
During this time period, no medical professional provided an 
etiological opinion with respect to any relationship between 
the Veteran's lumbar spine disability and his military 
service.

In November 2004, the Veteran underwent VA examination in 
connection with the claim.  The examiner provided a diagnosis 
of degenerative disc disease of the lumbosacral spine based 
on the examination and the radiographic testing from 
June 2003.  Electromyography testing at the examination 
showed there was no evidence of lumbar radiculopathy.  The 
examiner noted the Veteran's general medical history, 
including the injury in 1985 while working on the helicopter 
and the injury to the neck and shoulders while performing 
pushups in 1989.  After examining the Veteran and reviewing 
the claims file, the examiner gave the opinion that there was 
no medical evidence to support degenerative disease of the 
cervical spine resulting in degenerative disease of the 
Veteran's lumbosacral spine.  

Pursuant to the Board's January 2008 remand, the Veteran was 
afforded another VA examination in June 2009.  The examiner 
was to provide an opinion that addressed the varying theories 
of entitlement.  Based on an examination of the Veteran and a 
MRI report from March 2009, the examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine.  
In the report, the examiner addressed in detail the salient 
questions of whether there is any relationship between the 
disability and the Veteran's military service or his service-
connected disabilities.  The examiner noted the Veteran's 
theory that his low back problems were related to his 
cervical spine and right shoulder disabilities and ultimately 
to his injury he suffered while working on a helicopter in 
1985.  The Veteran told the examiner that at least five 
compensation and pension examinations were needed to answer 
the question, but the examiner found that additional 
examinations were not necessary to do so.  

The examiner reviewed the claims file and noted an accurate 
medical history indicative of a detailed review.  He noted 
the evidence in the service treatment records pertaining to 
complaints of low back pain, the diagnosis of lumbar strain, 
and the absence of a specific traumatic event.  The examiner 
also noted the two injuries that occurred during ACDUTRA-the 
March 1985 injury to the head while working on a helicopter 
and the August 1989 injury to the neck and right shoulder 
while performing pushups.  The examiner pointed out that the 
lumbar spine was added to the Veteran's problems after the 
1990 fall down the steps.  However, based on the subsequent 
treatment records and testing results, the examiner found 
that the Veteran's lumbar disc disease was as likely as not 
due to factors besides trauma.  The examiner stated that 
testing would show cauda equina or nerve root compression 
that would lead to functional weakness if that was the case.  
Instead, it was the examiner's opinion that the Veteran had 
gradual changes occurring in the lumbar spine over the 
previous 19 to 20 years consistent as the result of other 
factors known to cause degeneration in the lumbar spine and 
discs, namely age and a smoking history.  The examiner stated 
that it was entirely possible that the degenerative changes 
will advance over time based on the natural history of the 
spine degenerative process.  However, the examiner stated 
that the seriousness of the problem would not represent any 
stronger evidence that the lumbar spine disability is 
secondary in nature to the Veteran's cervical spine and 
shoulder problems.  Based on the best available evidence, the 
examiner gave the opinion that he could not reach the 
conclusion that the Veteran's lumbar spine problems are 
caused or permanently aggravated by his service-connected 
cervical spine or right shoulder problems via a secondary 
mechanism.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have degenerative disc disease of 
the lumbar spine that is attributable to his active military 
service.  The Veteran was not diagnosed with degenerative 
disc disease of the lumbar spine during his period of active 
military service.  Although he was treated for low back pain 
that was characterized as a strain during service, the 
June 2009 VA examiner did not conclude that the current 
disability is related to the in-service treatment or symptoms 
of low back pain.  Instead, the examiner found that disc 
disease is not related to an injury and it developed after 
the Veteran's period of service over many years as a result 
of age and a history of smoking.  Additionally, although the 
Veteran suffered injuries during periods of ACDUTRA, the 
service records do not reflect that the injuries affected the 
back; rather the injuries were of the head, neck, and right 
shoulder.  In any case, the June 2009 examiner did not relate 
the lumbar disc disease to a traumatic injury.

In addition, the Board finds that the Veteran's degenerative 
disc disease of the lumbar spine was not caused or made worse 
by service-connected degenerative disc disease of the 
cervical spine or myositis of the right shoulder.  The June 
2009 VA examiner explicitly stated that he did not have the 
same conclusion as the Veteran's theory relating the lumbar 
disc disease to service-connected disabilities.  As noted 
previously, the examiner found that the disc disease 
developed over many years as a result of age and a history of 
smoking.  Additionally, he noted that a progressive worsening 
of the lumbar disability will not provide any more support 
for a connection between the disability and cervical disc 
disease or right shoulder myositis.  The absence of a direct 
relationship to cervical disc disease is supported by the 
November 2004 VA examiner's opinion who found that there is 
no medical evidence to support degenerative disease of the 
cervical spine resulting in degenerative disease of the 
Veteran's lumbosacral spine.

The June 2009 VA examiner's opinion is probative to the 
various theories of entitlement and it is persuasive as it 
has support in the record.  The opinion was provided after an 
examination of the Veteran and a detailed review of the 
claims file.  There is no indication that the Veteran has the 
medical training or expertise to provide a similarly 
probative opinion as to the origin of his lumbar disc disease 
or the effects his other service-connected disabilities may 
have on his lumbar disc disease.  Thus, the Board accords 
great evidentiary weight to the June 2009 VA examination 
report and finds that the Veteran's statements on the matter 
have no probative value.

Additionally, the Board notes that there is no objective 
evidence that arthritis of lumbar spine manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  Although the most recent 
diagnosis is considered to be degenerative disc disease, the 
Veteran has been diagnosed with degenerative joint disease of 
the lumbar spine.  However, the evidence reflects that 
degenerative changes were first seen in the lumbar spine many 
years after service.  Thus, service connection is not 
warranted for arthritis of the lumbar spine on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for degenerative disc disease of the 
lumbar spine, to include as secondary to service-connected 
degenerative disc disease of the cervical spine, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Previously Denied Claims of Service Connection

The Veteran asserts that he has headaches, bowel 
incontinence, and erectile dysfunction as a result of his 
service-connected degenerative disc disease of the cervical 
spine and myositis of the right shoulder.  He initially filed 
a claim of service connection for these disabilities in 
September 1998.  By a June 1999 rating decision, the RO in 
Chicago denied the claims as not-well-grounded.  The Veteran 
was notified of the decision in by a letter dated in July 
1999.  He did not appeal the decision and it became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

In February 2004, the Veteran submitted a statement that was 
accepted by the RO as a petition to reopen his previously 
denied claims of service connection for bowel incontinence 
and erectile dysfunction.  In April 2004, the Veteran 
submitted a statement that was accepted as a petition to 
reopen his claim of service connection for headaches.  By the 
December 2004 rating decision, the RO denied the petitions to 
reopen for lack of receipt of new and material evidence.  The 
appeal of that decision is the basis for the issues that are 
now before the Board.

The Board notes that the VCAA provided for a re-adjudication 
of claims that became final between July 14, 1999 and 
November 9, 2000, and that were denied as not-well-grounded, 
as if the denial had not been made.  This was so, as long as 
a claimant requested a re-adjudication or VA moved for a re-
adjudication by November 9, 2002-two years after the 
enactment of the VCAA.  Although the Veteran's three claims 
in question were denied as not-well-grounded and the 
decisions became final within the requisite time period, the 
Veteran did not request a re-adjudication by November 9, 
2002, nor did VA move to re-adjudicate the claims by that 
date.  Thus, the provisions of the VCAA that pertain to the 
re-adjudication of claims that were denied as not-well-
grounded are not applicable to the present case.  See 
VAOPGCPREC 03-2001 (Jan. 22, 2001).  Therefore, the June 1999 
denials remain finally decided.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the June 1999 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the AOJ reopen the claims.

The evidence of record at the time of the prior RO decision 
included:  service treatment records, including from service 
in the Reserves; treatment records and examination reports 
from the VAMC in St. Louis, Missouri, dated from April 1990 
to March 1999; a SSA disability examination, dated in March 
1990; a January 1991 disability decision by SSA; and 
applications and statements from the Veteran and his 
representative.

The evidence previously of record included an October 1990 VA 
treatment record indicating no bowel complaints.  A September 
1991 VA treatment record reflected that the Veteran had no 
bowel or erectile problems.  A May 1992 VA examination report 
documented complaints of headaches.  Migraines were not found 
during a separate May 1992 VA examination.  A November 1994 
VA examination report shows that the Veteran had tension 
headaches.  In his September 1998 claim, the Veteran stated 
that he experienced:  nearly constant headaches, including 
migraines; loss of control of bowel movements over the 
previous six to eight months; and sexual problems, including 
erectile dysfunction.  He contended that the symptoms were 
related to his service-connected neck and shoulder 
disabilities.  A March 1999 VA examination report reflected 
that the Veteran experienced headaches, but it indicated that 
the headaches did not meet the requirements for migraines.  
The Veteran also reported symptoms of fecal incontinence and 
erectile problems at that examination.

In denying the three claims in June 1999, the RO acknowledged 
that the Veteran experienced the conditions and appeared to 
concede the existence of a current disability or recurrent 
symptoms of a disability.  However, the RO determined that 
service connection was not warranted on a secondary basis 
because there was no evidence showing a relationship between 
the claimed conditions and the Veteran's service-connected 
disabilities.  The RO also considered the Veteran's service 
treatment records, which were negative for complaints, 
treatment, or a diagnosis related to loss of bladder control 
and sexual problems.  As such, the claims were determined to 
be not-well-grounded.

In light of the prior final decision, the claims could be 
reopened with the submission of new and material evidence 
that pertains to a relationship between the Veteran's claimed 
disabilities and a service-connected disability; that is, new 
and material evidence showing that the Veteran's headaches, 
bowel incontinence, or erectile dysfunction was caused by or 
made chronically worse by his service-connected degenerative 
disc disease of the cervical spine or myositis of the right 
shoulder.  Additionally, new and material evidence showing 
that the Veteran experienced some type of injury or disease 
during active military service or periods of ACDUTRA, or 
injury during inactive duty training, to which his claimed 
disabilities could be attributed could also reopen the 
claims.

Since the June 1999 decision, the new evidence that has been 
added to the record includes:  treatment records and 
examination reports from the Columbia and St. Louis VAMCs, 
dated from April 1990 to June 2009; private treatment records 
from Crocker Chiropractic Center, dated in March 2008; SSA 
records containing treatment records and periodic SSA 
examinations, dated from March 1990 to July 2002; a statement 
from R.A., received in July 2006; statements from the Veteran 
and his representative; and hearing transcripts, dated in 
September 2003 and April 2007.

The newly submitted evidence contains SSA records that were 
obtained in April 2004.  The SSA records contain a January 
1994 VA treatment record noting that the Veteran had good 
bowel control and the ability to have sexual relations.  He 
complained of daily headaches at that time.  A June 1998 
emergency room record reflected no genitourinary or sexual 
difficulties.  At a September 1999 VA examination, the 
Veteran had complaints of headaches, loss of bowel control, 
and erection problems.  The examiner stated that the 
Veteran's bladder problems were as likely as not related to 
his cervical disc disease, but she did not similarly link the 
other claimed disabilities.  In November 2004, the Veteran 
underwent VA examination at which he made reference to 
erection problems.  The examiner did not comment on any 
relationship between headaches, bowel incontinence, or 
erectile dysfunction, and the Veteran's service-connected 
disabilities.  At his hearing in April 2007, the Veteran 
stated that he first experienced migraine headaches no 
earlier than 1989 and that he believes that they stem from 
his neck and shoulder.  He also stated that the onset of his 
bowel problems and erectile dysfunction was after an injury 
to his low back in 1989 or 1990.  A June 2009 VA examination 
report reflects complaints of bowel incontinence and erectile 
dysfunction.  The examiner did not address whether there is 
any link between the symptoms and the Veteran's service-
connected cervical disc disease or right shoulder disability.

The new evidence does not include information or evidence 
showing that the Veteran's headaches, bowel incontinence, or 
erectile dysfunction was caused by or is made chronically 
worse by his service-connected degenerative disc disease of 
the cervical spine or myositis of the right shoulder.  Only 
the Veteran's new statements link his claimed disabilities to 
his service-connected disabilities.  However, these 
statements are merely redundant and cumulative of his 
statements and contentions that were of record prior to the 
June 1999 decision.  Although the new treatment records and 
examination reports document complaints of headaches, bowel 
incontinence, and erectile dysfunction, none of the treatment 
providers or examiners related those symptoms to the 
Veteran's service-connected disabilities.  Merely showing 
that the Veteran has a disability does not raise a reasonable 
possibility of substantiating the claims.  This is 
particularly so concerning a petition to reopen a previously 
denied claim when the existence of a current disability was 
already established, as is the case for each of the three 
claims.  Moreover, there is no new evidence concerning a 
possible link between the three claimed disabilities and the 
Veteran's active military service, including the periods of 
ACDUTRA.  The Veteran asserts that he experienced headaches, 
bowel incontinence, and erectile dysfunction subsequent to 
his military service and the medical records do not contain 
any evidence to the contrary.

Here, the Board finds that the newly submitted evidence does 
not constitute new and material evidence in connection with 
the Veteran's claims of service connection for headaches, 
bowel incontinence, or erectile dysfunction.  Although most 
of the evidence is new because it was not previously before 
VA decision makers, the evidence is not material because it 
consists of supporting evidence of the current disability 
element of a service connection claim.  The evidence does not 
support the nexus element of the claim.  The absence of a 
link between the claimed disabilities and the service-
connected disabilities was the primary reason that the claims 
were denied in the June 1999 RO decision.  Additionally, the 
new evidence does not contain competent medical evidence that 
attributes the Veteran's headaches, bowel incontinence, or 
erectile dysfunction to his military service.

In sum, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for headaches, bowel incontinence, or erectile 
dysfunction, and it does not raise a reasonable possibility 
of substantiating any of these claims.  New and material 
evidence has not been submitted.  Thus, the petition to 
reopen the claims of service connection for headaches, bowel 
incontinence, and erectile dysfunction must be denied.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and 
material evidence to reopen the finally disallowed claim has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

C. Initial Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This 
concept is particularly relevant to the Veteran's case as the 
appeal relates to a rating that was made effective February 
4, 1992-the effective date of the award of service 
connection for myositis of the right shoulder.

Since the award of service connection, the Veteran's right 
shoulder disability has been evaluated as 10 percent 
disabling under Diagnostic Code 5021 for myositis.  That 
diagnostic code provides that myositis is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5021) 
(2009).  The 10 percent rating was initially assigned for a 
noncompensable level of limitation of motion of the right 
shoulder.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201 for limitation of motion of the arm.  
The Veteran's right shoulder is considered his major upper 
extremity.  Under that diagnostic code a 20 percent rating is 
assigned when motion of the major arm is limited to shoulder 
level.  A 30 percent rating is assigned when motion of the 
major arm is limited to midway between the side and shoulder 
level.  A 40 percent rating is assigned when motion of the 
major arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5201).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

A review of the evidence of record reveals that the Veteran 
underwent VA examination of the shoulder in connection with 
the claim in May 1992.  A history was noted of a right 
shoulder injury in August 1989 while performing pushups 
during military service.  At the examination, the Veteran 
reported that he had a painful right shoulder and there was 
tenderness to palpation.  Range of motion testing reflected 
forward elevation of the right shoulder to 120 degrees and 
abduction to 150 degrees.  The examiner noted that the 
Veteran experienced discomfort on motion mostly over the 
right eighth intercostal space on the posterior midclavicular 
line.  The provided diagnosis was to rule out fibromyositis 
of the eighth intercostal space just below the scapular angle 
posterior axillary line.

After the Veteran appealed for a higher initial rating, he 
was afforded another VA examination in January 1993.  On 
examination, the Veteran had complaints of discomfort over 
the trapezius muscle, but not the joint.  At that 
examination, he had forward elevation of the right shoulder 
to 165 degrees and abduction to 170 degrees.  The Veteran had 
good pulling power and he could elevate and depress against 
strong resistance, but with a little bit of discomfort on the 
trapezius muscle.  The examiner diagnosed the Veteran with 
myositis of the right shoulder area.  In November 1994, the 
Veteran underwent further VA examination in connection with 
the claim.  He experienced similar tenderness and discomfort 
over the right trapezius area.  The examiner stated that the 
Veteran had good range of motion of the right shoulder with 
forward elevation to 165 degrees and abduction also to 
165 degrees. The diagnosis was myositis.

In March 1999, a VA examination was conducted that primarily 
addressed the Veteran's cervical spine disability and 
neurological symptoms.  The examiner noted that, during range 
of motion testing, the Veteran resisted active shoulder 
movements including elevation and abduction.  Although the 
range of motion of the shoulder was trivial, the examiner 
noted that the Veteran was able to perform all the acts of 
dressing independently without assistance and demonstrated 
neither limitation of shoulder movement or discomfort.  The 
Veteran underwent additional VA examination in September 
1999.  He reported symptoms of pain and stiffness in the 
right shoulder.  The Veteran's range of motion of the right 
shoulder was to 180 degrees for both forward elevation and 
abduction with mild pain and tenderness below the right 
scapula and to the shoulder.

At his hearing in September 2003, the Veteran testified that 
he experienced pain in his right shoulder and that his 
ability to use the shoulder was limited by lack of strength 
and fatigue.  As noted previously, VA obtained records from 
SSA in April 2004.  The Veteran was initially found to be 
disabled by SSA in January 1991, effective as of August 1989.  
The records from SSA contain medical records and periodic SSA 
examinations dated through July 2002.  SSA determined that 
the Veteran was disabled as a result of the combination of 
herniated nucleus pulpous at C6-C7, degenerative joint 
disease of the cervical, thoracic, and lumbar spine, and 
obesity.  A July 1998 disability examination made reference 
to the right shoulder.  The shoulder injury in August 1989 
was noted and the Veteran complained of pain in both 
shoulders.  On examination, the Veteran was able to elevate 
his shoulders to 160 degrees bilaterally and he had abduction 
to 160 degrees bilaterally as well.  The diagnosis at that 
time was osteoarthritis of the shoulders by history.

In November 2004, the Veteran underwent VA examination 
pursuant to an April 2004 Board remand.  The examiner 
reviewed the claims file and noted the Veteran's medical 
history.  The Veteran reported that he had pain in his 
shoulders that radiated from his neck.  The examiner found 
that the Veteran did not have a separate shoulder disability 
and no range of motion testing was conducted concerning the 
right shoulder.  At his hearing in April 2007, the Veteran 
stated that he has constant pain in the right shoulder as 
well as fatigue when he uses the shoulder.

Pursuant to the Board's January 2008 remand, the Veteran was 
afforded another VA examination to obtain sufficient clinical 
findings regarding his right shoulder in order to adequately 
evaluate the disabling effects of his myositis.  The 
examination was conducted in June 2009 and the examiner 
reviewed the claims file and noted a detailed medical 
history.  The Veteran reported progressively worse symptoms 
of pain, stiffness, weakness, incoordination, and flare-ups.  
On examination, there was no indication of arthritis, 
dislocation, or ankylosis in the right shoulder.  Range of 
motion testing reflected forward elevation of the right 
shoulder to 115 degrees and abduction to 90 degrees.  
Although there was objective evidence of painful motion, the 
examiner found that there were no additional limitations 
after repetitive motion.  The examiner indicated that the 
Veteran's right shoulder disability had no effect to a 
moderate effect on his usual daily activities.  The examiner 
provided a diagnosis of impingement syndrome of the right 
shoulder.

In consideration of the evidence of record, the Board finds 
that the evidence does not show that the Veteran had a 
compensable level of limitation of motion of the right 
shoulder prior to the VA examination that was conducted on 
June 2, 2009.  During that time period, forward elevation of 
the right arm was shown to be limited to no worse than 
120 degrees of forward flexion and 150 degrees of abduction.  
Even with consideration of painful motion and other factors, 
the evidence does not indicate that the Veteran's limitation 
of motion approximated that of limitation to shoulder level.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.   
Although the Veteran's range of motion of the right shoulder 
was trivial during the March 1999 VA examination, the Board 
does not find those results to be probative in view of the 
examiner's comments that the Veteran was able to perform all 
the acts of dressing independently and without assistance and 
demonstrated neither limitation of shoulder movement or 
discomfort, as well as the normal range of motion that was 
evident shortly thereafter at the September 1999 VA 
examination.  In sum, for the rating period dating from 
February 4, 1992, to June 1, 2009, the criteria for a rating 
in excess of 10 percent for service-connected myositis were 
not met.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).

The evidence contained in the June 2009 VA examination report 
reflects that the Veteran's right shoulder disability has 
worsened.  Although the Veteran was able elevate his right 
shoulder forward above shoulder level to 115 degrees, range 
of motion testing showed that abduction was limited to 
shoulder level (90 degrees).  Thus, at least in one plane of 
motion, it was shown that the Veteran had the requisite 
limited motion of the right shoulder to warrant a compensable 
20 percent rating.  Additionally, although the examiner 
characterized the disability as impingement syndrome, the 
context of the report indicates that he was referring to the 
same right shoulder disability that was previously described 
as myositis.  When reasonable doubt is resolved in favor of 
the Veteran, the Board concludes that the criteria for a 20 
percent rating for myositis of the right shoulder have been 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a 
(Diagnostic Code 5210).  The report of the June 2, 2009 VA 
examination contains the evidence reflective of the Veteran's 
worsening disability.  The evidence does not show a 
compensable level of limitation of motion of the right 
shoulder prior to that examination.  Therefore, a 20 percent 
rating is warranted for myositis of the right shoulder as of 
June 2, 2009.

A rating in excess of 20 percent is not warranted as the 
evidence does not reflect limitation of motion of the right 
shoulder to midway between side and shoulder level (45 
degrees of forward elevation or abduction), or to 25 degrees 
from the side.  The June 2009 VA examiner noted that there 
was no additional limitation of motion as a result of painful 
repetitive motion.  Thus, the 20 percent rating contemplates 
the factors set forth in 38 C.F.R. §§ 4.40, 4.45.  
Additionally, the evidence does not suggest that the right 
shoulder disability has resulted in impairment of the 
humerus, clavicle, or scapula, to warrant a higher rating 
under Diagnostic Code 5202 or 5203.  Moreover, ankylosis has 
not been shown and the June 2009 VA examiner explicitly 
stated that there was no ankylosis in the right shoulder 
joint.  Thus, a higher rating is not warranted under 
Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's right shoulder 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For the foregoing reasons, the Board finds that the Veteran 
is entitled to a higher evaluation for myositis of the right 
shoulder-a 20 percent rating effective from June 2, 2009.  
In reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the award of a rating in excess of 20 
percent or a rating in excess of 10 percent prior to June 2, 
2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

The petition to reopen a claim of service connection for 
headaches is denied.

The petition to reopen a claim of service connection for 
bowel incontinence is denied.

The petition to reopen a claim of service connection for 
erectile dysfunction is denied.

Prior to June 2, 2009, an evaluation in excess of 10 percent 
for myositis of the right shoulder is denied.

Effective June 2, 2009, a 20 percent rating for myositis of 
the right shoulder is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


